Citation Nr: 0617825	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  03-32 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
service-connected duodenitis with acid peptic disease/reflux 
esophagitis with a history of peptic ulcer disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to January 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of the RO by which the RO 
denied the veteran's claim.

In February 2006, the veteran testified at a hearing before 
the undersigned Veterans Law Judge, which was held at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Reasons for Remand:  Obtain VA treatment records, schedule an 
additional VA examination, and send another VCAA letter which 
meets the requirements set forth in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

A remand in this case is necessary to obtain outstanding VA 
treatment records and for an additional VA medical 
examination.  It appears from the veteran's February 2006 
testimony that his disability symptoms have worsened since 
the last VA medical examination conducted three years ago in 
May 2003.  VA's General Counsel has indicated that when a 
claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377, 
381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Consequently, the Board concludes that a contemporaneous VA 
examination is needed in order to make an informed decision 
regarding the veteran's current level of functional 
impairment and adequately evaluate his current level of 
disability.

As well, because the case is being remanded, the Board will 
request updated Veterans Claims Assistance Act of 2000 (VCAA) 
notice pursuant to a recent holding of the United States 
Court of Appeal for Veterans Claims (Court).  See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  

The RO must associate with the claims file all VA medical 
records dated from January 8, 2004, to the present.

Next, the RO must schedule a VA medical examination in order 
to assess the current severity of the veteran's 
gastrointestinal disability.  The examiner must elicit a 
detailed medical history from the veteran as well as from a 
review of the claims file.  The examiner is asked to 
enumerate all symptoms and manifestations associated with the 
veteran's disability as well as the severity and frequency of 
each.  The severity, frequency, and duration of flare-ups 
should be described.  All indicated diagnostic tests should 
be conducted.  A rationale for all conclusions must be 
supplied.

In addition the Board notes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the effective date of an award.  Notice must be sent 
regarding information and evidence needed to establish an 
effective date for the disability on appeal in the event that 
an increased rating is granted.  Moreover, accompanying the 
April 2003 VCAA letter that was sent in connection with this 
claim for an increased rating was an attachment set forth 
what the evidence must show to establish service connection 
for a disability.  Therefore, on remand, the VCAA letter that 
is sent should comply with the general requirements set forth 
in Dingess/Hartman, 19 Vet. App. at 488, regarding notice of 
disability ratings.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Please send the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an 
explanation as to the establishment of 
an increased rating and an effective 
date for that rating, should an 
increased rating be granted, as 
outlined by the Court in 
Dingess/Hartman, 19 Vet. App. at 488.  

2.  The RO must associate with the 
claims file all VA medical records 
dated from January 8, 2004, to the 
present, including records from the 
Odessa and Big Spring VA facilities.

3.  The RO must schedule a VA medical 
examination in order to assess the 
current severity of the veteran's 
gastrointestinal disability.  The 
examiner must elicit a detailed medical 
history from the veteran as well as 
from a review of the claims file.  The 
examiner is asked to describe all 
symptoms and manifestations associated 
with the veteran's disability and 
specifically to ascertain whether the 
veteran's duodenitis with acid peptic 
disease/reflux esophagitis with a 
history of peptic ulcer disease has 
resulted in anemia.  All indicated 
diagnostic tests should be conducted.  
A rationale for all conclusions must be 
supplied.

4.  Then, after undertaking any other 
indicated development, the RO should 
readjudicate the claim in light of all 
the evidence of record.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should 
be provided with a Supplemental 
Statement of the Case.  It must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for a response 
thereto.

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





